DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-12 and 14-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 10 and 17, both in effect were amended to include the features of previously objected to claim 13 without intervening claims 11 and 12. However, the Examiner agrees with the reasoning on page 7 of the Remarks regarding their omission. Upon further search and consideration, the prior art made of record fails to teach the amended portions of claims 10 and 17.

Regarding new independent claim 23, the prior art made or record fails to teach a system comprising: 
a processor; and 
a non-transitory storage medium coupled to the processor, wherein the non-transitory storage medium comprises instructions that when executed cause the processor to: 
receive, in a generator of a generative adversarial network (GAN), a first plurality of random vectors of a latent space; 
generate, in the generator, a first plurality of random images using the first plurality of random vectors and identify the first plurality of random images as real images; 
provide the first plurality of random images with the identification as the real images to a discriminator of the GAN and train the generator based at least in part on discriminator decisions for the first plurality of random images; and 
store the trained generator in a non-volatile storage.

As stated on page 10 of the previous action, Kim et al, “Test Case Generation for Convolutional Neural Network” on page 273, first paragraph teaches training a generator of a GAN using random vectors as inputs to create fake images. However, the fake images output by the generator are not identified as “real” and fed to the discriminator as required in claim 23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637